RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.
Amendments to claim 1, filed on 07 January 2002, have been entered in the above-identified application.  Claim 8 has been added and claim 4 has been cancelled by applicant.  Claims 1-3 and 5-8 are pending.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 1-3 and 5-7 as over WO 2016/152558 A1 (see Seki, U.S. Pub. 2018/0022881) in view of Hoshi (U.S. Pub. 2011/0274933) made of record on page 3, paragraph 6 of the office action mailed 09 August 2021 has been withdrawn due to Applicant’s amendment in the response filed 07 January 2022.  In 
The 35 U.S.C. § 103 rejection of claims 1-3 and 5-7 as over WO 2016/152558 A1 (see Seki, U.S. Pub. 2018/0022881) in view of Hoshi (U.S. Pub. 2011/0274933) and JP 2015-157803A made of record on page 8, paragraph 7 of the office action mailed 09 August 2021 has been withdrawn due to Applicant’s amendment in the response filed 07 January 2022.  In particular, the references do not specify an adhesion peel rate measured at 10 m/min which is demonstrably within the claimed range, supported by applicant’s arguments and evidentiary references in the remarks filed 07 January 2022.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/152558 A1 in view of Yutou (U.S. Pub. 2008/0102241).  Seki (U.S. Pub. 2018/0022881) was used as the English translation of WO ‘558.
Regarding claim 1, Seki discloses a functional film comprising a plurality of layers, including the layer arrangement shown in FIG. 1, reproduced below.  The film is used in liquid crystal display devices, see p. 1, [0003].  Seki teaches that layer 18 is a first protective film, layer 16 is an inorganic layer, layer 14 is an organic layer, layer 12 is a substrate layer, layer 20 is a light diffusion layer, and layer 28 is a second protective film including support 26 and adhesive layer 24.  See description at p. 3, [0061-0063].  Layer 12 reads on the claimed base layer, layers 14 and 16 reads on the claimed gas barrier layer (see description at p. 4, [0087] noting that the inorganic layer possesses gas barrier properties, and the organic layer is an underlying layer for properly forming the inorganic layer, see description at p. 4, [0075]), layer 18 reads on protective film ∝, and layer 28 reads on protective film β.  Note that the gas barrier layer is laminated on ∝ 18 is laminated directly on the gas barrier layer 16.  Furthermore, protective film β 28 is laminated on a surface “B” of the base layer opposite that of surface “A”.  
Seki teaches that a suitable polymer for organic layer 14 is polysiloxane and other organosilicon compounds, see p. 4, [0078].


    PNG
    media_image1.png
    503
    673
    media_image1.png
    Greyscale

Seki further teaches that the adhesion force between the inorganic layer 16 and protective layer 18 is preferably 0.02 to 0.06 N/25mm, which is equal to 0.04 to 0.12 N/50 mm.  See p. 5, [0107].  This is measured using a 180 ° peeling test method according to JIS Z 0237 (2009), see p. 5, [0110].  Thus the disclosed peeling force range overlaps the claimed peeling force range of 0.1 N/50 mm or less.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Seki also teaches that the adhesion force between the second protective film 28 and the light diffusion layer 20 is preferably from 0.1 to 1 N/25mm, more preferably from 0.5 to 1 N/25mm.  This is equal to 0.2 to 2 N/50mm, more preferably from 1 to 2 N/50mm.  The Examples described at p. 17-18, Table 1 use an adhesion force between these layers of 0.1, 0.5, or 1 N/25mm, see p. 17, [0337], equal to 0.2, 1.0, or 2.0 N/50mm.  The peel force is again measured using a 180 ° peeling test method according to JIS Z 0237 (2009), see p. 5, [0110].  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Seki does not specify that the peeling rate is 10 m/minute during these peeling tests.
Yutou describes low peeling strength surface protecting films and an optical surface having the surface protecting film, see title and abstract.  The surface protecting film comprises a base layer, pressure-sensitive adhesive layer, and a backside treatment layer, see abstract and p. 2, [0027].  The film is used in optical devices including liquid crystal displays, see p. 1, [0001].
The adhesion to the backing is measured with a peel angle of 180° and a peel speed of both 0.3 m/min and also 10 m/min, see p. 6, [0079].  Preferably, the adhesive strength of the pressure-sensitive adhesive layer to the backside treatment layer when β.  Although these values are outside of the claimed adhesion for protective film ∝, the broader disclosure of Yutou teaches a lower adhesion force, see p. 4, [0057].
Seki and Yutou are analogous as they are similar in structure and function, as each discloses peelable surface protective films used in liquid crystal display devices.  
It would have been obvious to have chosen a low peel force protective layer as taught in Yutou as the protective peel layers of Seki to arrive at the claimed invention, as Yutou teaches that a low peel strength film is desirable to allow for a roll product which does not adhere to itself when in rolled form, see p. 1, [0010].
Claim 2, Seki teaches that inorganic layer 16 is formed from metal oxides, metal nitrides, silicon nitride, silicon oxide, and others, see p. 4, [0089].  Silicon nitride is particularly suitable, see p. 4, [0090], and is used as the material of the inorganic layer 16 in the examples as described at p. 16, [0316].
Claim 3, Seki teaches that the first protective film 18 is a film obtained by forming an adhesive layer on the surface of a resin film exemplified for the substrate layer 12, see p. 5, [0099].  This reads on an adhesive layer ∝2 and a support layer ∝1 as claimed.

Claim 5, Seki teaches that the water vapor permeability of the gas barrier film laminate after peeling of the protective films is most preferably less than 0.001 g/(m2-day) (rated as AA), or less than 0.003 g/(m2-day) (rated as A), or less than 0.006 g/(m2-day) (rated as B), or less than 0.009 g/(m2-day) (rated as C), see p. 17, [0343-0347].  Many of the examples shown in Table 1 on p. 17-18 have water vapor permeability rates (WVTR) within these ranges, such as Example 1 with a WVTR of 0.008 g/(m2-day).
Regarding the peel conditions, Seki teaches that the peel force is measured using a 180 ° peeling test method according to JIS Z 0237 (2009), see p. 5, [0110].  Yutou teaches a peel rate of 10 m/minute also with a peel angle of 180°, see p. 6, [0079].  See above discussion in regards to claim 1.
	Claim 6, Seki teaches that the inorganic layer 16 is formed from metal oxides disposed upon an organic layer 14, see p. 14, [0268], and may be formed by vapor-phase film-forming methods such as plasma CVD, sputtering, and vacuum vapor deposition, see p. 14, [0270].  The limitation “obtained by modifying a surface of a layer that can be changed into a layer containing an inorganic compound by undergoing a modification treatment” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents 
Claim 7, Seki teaches using the gas barrier laminate in a liquid crystal display device (LCD) which is an optical device.  See p. 1, [0003] and [0016].  Likewise, Yutou teaches using the surface protecting film with optical films for composition liquid crystal displays (LCD), plasma displays, organic electroluminescence (EL) and field emission displays, see p. 1, [0001].
Regarding claim 8, In the structure of Seki described above in regards to claim 1, protective film β 28 is laminated on a surface “B” of the base layer opposite that of surface “A”.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/152558 A1 in view of Yutou (U.S. Pub. 2008/0102241) in view of WO 2015/152077 A1.  Seki (U.S. Pub. 2018/0022881) was used as the English translation of WO ‘558 and Iwaya (U.S. Pub. 2017/0107344) was used as the English translation of .
Regarding claim 6, Seki and Yutou are relied upon as described above to describe a gas barrier laminate having the claimed layer arrangement and conditions as recited in claim 1.  Seki does not expressly specify that the gas barrier layer is obtained by modifying a surface of a layer that can be changed into a layer containing an inorganic compound by undergoing a modification treatment.
Iwaya also describes a gas barrier laminate, see title, abstract, and p. 1, [0012].  The gas barrier layer is an inorganic deposited film and a layer obtained by subjecting a layer that includes a polymer to a modification treatment.  See discussion at p. 6, [0100-0106].  Silicon nitride is one of the preferred inorganic materials used for the gas barrier layer, see p. 6, [0103].  Iwaya also teaches a method such as ion implantation treatment which implants ions into a polymer layer to modify the polymer layer, see p. 7, [0139-0143].
Seki and Iwaya are analogous as they are similar in structure and function, as each describes a gas barrier laminate including a metal oxide or metal nitride gas barrier layer.  The laminates are used in optical devices such as LCDs, see Seki at p. 1, [0003] and [0016] and Yutou at p. 1, [0001], and Iwaya at p. 1, [0002].
It would have been obvious to have formed the gas barrier layer of the gas barrier laminate of Seki using the method described in Iwaya to arrive at the claimed invention, as Iwaya teaches that the ion implantation treatment results in a gas barrier layer with a better gas barrier capability, see p. 7, [0142].
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/152558 A1 in view of Saito (U.S. Pub. 2015/0147510).  Seki (U.S. Pub. 2018/0022881) was used as the English translation of WO ‘558.
Regarding claim 1, Seki discloses a functional film comprising a plurality of layers, including the layer arrangement shown in FIG. 1, reproduced below.  The film is used in liquid crystal display devices, see p. 1, [0003].  Seki teaches that layer 18 is a first protective film, layer 16 is an inorganic layer, layer 14 is an organic layer, layer 12 is a substrate layer, layer 20 is a light diffusion layer, and layer 28 is a second protective film including support 26 and adhesive layer 24.  See description at p. 3, [0061-0063].  Layer 12 reads on the claimed base layer, layers 14 and 16 reads on the claimed gas barrier layer (see description at p. 4, [0087] noting that the inorganic layer possesses gas barrier properties, and the organic layer is an underlying layer for properly forming the inorganic layer, see description at p. 4, [0075]), layer 18 reads on protective film ∝, and layer 28 reads on protective film β.  Note that the gas barrier layer is laminated on one surface “A” of the base layer and protective film ∝ 18 is laminated directly on the gas barrier layer 16.  Furthermore, protective film β 28 is laminated on a surface “B” of the base layer opposite that of surface “A”.  
Seki teaches that a suitable polymer for organic layer 14 is polysiloxane and other organosilicon compounds, see p. 4, [0078].


    PNG
    media_image1.png
    503
    673
    media_image1.png
    Greyscale

Seki further teaches that the adhesion force between the inorganic layer 16 and protective layer 18 is preferably 0.02 to 0.06 N/25mm, which is equal to 0.04 to 0.12 N/50 mm.  See p. 5, [0107].  This is measured using a 180 ° peeling test method according to JIS Z 0237 (2009), see p. 5, [0110].  Thus the disclosed peeling force range overlaps the claimed peeling force range of 0.1 N/50 mm or less.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Seki also teaches that the adhesion force between the second protective film 28 and the light diffusion layer 20 is preferably from 0.1 to 1 N/25mm, more preferably from 0.5 to 1 N/25mm.  This is equal to 0.2 to 2 N/50mm, more preferably from 1 to 2 N/50mm.  The Examples described at p. 17-18, Table 1 use an adhesion force between prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Seki does not specify that the peeling rate is 10 m/minute during these peeling tests.
Saito describes a double-sided adhesive sheet having optical properties used in a liquid crystal display (LCD), touch panel, plasma display panel, or other devices, see p. 1, [0001].  FIG. 1 shows release sheets 31 and 32 formed on either side of adhesive layer 11.  The peel force of the release sheets is measured with a 180° peel angle (see p. 6, [0065]).  Liner 31 has a lower peel force than liner 32, with the peel force of liner 31 measured at a peel rate of 300 mm/min in the range of 3-50 mN/cm, or 2-25 mN/cm, and most preferably 10-20 mN/cm.  See p. 6, [0066].  Saito further teaches that the peel force is also measured at a high peel rate of 10000 mm/min (10 m/min) and the peel force at high peel rate is no more than 2.5x the peel force at low peel rate, see p. 7, [0068].
The examples shown in Table 1, examples 1-4 on p. 14 (see upper left portion of the page) have a peel force ratio of the release film at 10000 mm/min to 300 mm/min of from 2.0 to 2.4.  The specific 10000 mm/min peel forces in the examples in Table 1 are from 27-36 mN/cm, corresponding to 0.135 to 0.180 N/50mm.  Although these values ∝, the broader disclosure of Saito teaches a lower adhesion force, see p. 6, [0067].  Specifically, a peel rate of 3-50 mN/cm (0.015 to 0.250 N/50mm) at 300 mm/min with a multiplier of no more than 2.5x at high peel rate of 10000 mm/min results in a peel force range of 0.0375 to 0.625 N/50mm.  This is within the claimed range of 0.1 N/50mm or less for protective film ∝.
Liner 32 of Saito has a higher peel force typically in the range of 20-100 mN/cm, preferably 30-60 mN/cm measured at a peel rate of 300 mm/min, see p. 7, [0070].  This corresponds to 0.100-0.500 N/50mm at a peel rate of 300 mm/min.  Assuming that the ratio of peel force at 10000 mm/min and at 300 mm/min is also within 2.5x as for release liner 31, then the peel force of liner 32 measured at 180° peel angle and 10000 mm/min is expected to be in the range of 0.250 to 1.25 N/50mm.  This is within the range for the peel force of 1.5 N/50mm or less of protective film β as claimed.  Note: Saito also teaches that the peel force of the second release film 32 is at least 2.0 or at least 3.0 times that of first release film 31, see p. 7, [0072].  The calculated expected peel force range of release film 32 at 10000 mm/min meets this requirement compared to the peel force of release film 31 described above. 
Seki and Saito are analogous as they are similar in structure and function, as each discloses peelable surface protective films used in liquid crystal display devices.  
It would have been obvious to have chosen the removable liners of Saito as the protective peel layers of Seki to arrive at the claimed invention, as Saito teaches that such release liner peel forces allow for the liners to be peel without having the underlying layer attach to the liner as the liner is removed, see p. 7, [0068] and [0070] and [0073].
Claim 2, Seki teaches that inorganic layer 16 is formed from metal oxides, metal nitrides, silicon nitride, silicon oxide, and others, see p. 4, [0089].  Silicon nitride is particularly suitable, see p. 4, [0090], and is used as the material of the inorganic layer 16 in the examples as described at p. 16, [0316].
Claim 3, Seki teaches that the first protective film 18 is a film obtained by forming an adhesive layer on the surface of a resin film exemplified for the substrate layer 12, see p. 5, [0099].  This reads on an adhesive layer ∝2 and a support layer ∝1 as claimed.
Claim 5, Seki teaches that the water vapor permeability of the gas barrier film laminate after peeling of the protective films is most preferably less than 0.001 g/(m2-day) (rated as AA), or less than 0.003 g/(m2-day) (rated as A), or less than 0.006 g/(m2-day) (rated as B), or less than 0.009 g/(m2-day) (rated as C), see p. 17, [0343-0347].  Many of the examples shown in Table 1 on p. 17-18 have water vapor permeability rates (WVTR) within these ranges, such as Example 1 with a WVTR of 0.008 g/(m2-day).
Regarding the peel conditions, Seki teaches that the peel force is measured using a 180 ° peeling test method according to JIS Z 0237 (2009), see p. 5, [0110].  Saito teaches a peel rate of 10 m/minute also with a peel angle of 180°, see p. 6, [0065] and p. 7, [0068].  See above discussion in regards to claim 1.
	Claim 6, Seki teaches that the inorganic layer 16 is formed from metal oxides disposed upon an organic layer 14, see p. 14, [0268], and may be formed by vapor-phase film-forming methods such as plasma CVD, sputtering, and vacuum vapor deposition, see p. 14, [0270].  The limitation “obtained by modifying a surface of a layer that can be changed into a layer containing an inorganic compound by undergoing a modification treatment” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Seki teaches an inorganic gas barrier layer meeting the limitation of the gas barrier layer as claimed.  Additionally, the instant specification teaches using CVD and other deposition methods to form this layer, see p. 12, [0025-0026] of the original disclosure.  Chemical vapor deposition (CVD), sputtering, and the other methods disclosed in Seki obtain the gas barrier layer by modifying the surface of a layer by performing a modification treatment.
Claim 7, Seki teaches using the gas barrier laminate in a liquid crystal display device (LCD) which is an optical device.  See p. 1, [0003] and [0016].  Likewise, Saito teaches using the surface protecting film with optical films for liquid crystal displays (LCD), plasma displays, organic electroluminescence (EL), and others, see p. 1, [0001].
Regarding claim 8, In the structure of Seki described above in regards to claim 1, protective film β 28 is laminated on a surface “B” of the base layer opposite that of surface “A”.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/152558 A1 in view of Saito (U.S. Pub. 2015/0147510) in view of WO 2015/152077 A1.  Seki (U.S. Pub. 2018/0022881) was used as the English translation of WO ‘558 and Iwaya (U.S. Pub. 2017/0107344) was used as the English translation of WO ‘077.  This rejection is in alternative to the rejection of claim 6 over Seki and Saito alone.
Regarding claim 6, Seki and Saito are relied upon as described above to describe a gas barrier laminate having the claimed layer arrangement and conditions as recited in claim 1.  Seki does not expressly specify that the gas barrier layer is obtained by modifying a surface of a layer that can be changed into a layer containing an inorganic compound by undergoing a modification treatment.
Iwaya also describes a gas barrier laminate, see title, abstract, and p. 1, [0012].  The gas barrier layer is an inorganic deposited film and a layer obtained by subjecting a layer that includes a polymer to a modification treatment.  See discussion at p. 6, [0100-0106].  Silicon nitride is one of the preferred inorganic materials used for the gas barrier layer, see p. 6, [0103].  Iwaya also teaches a method such as ion implantation treatment which implants ions into a polymer layer to modify the polymer layer, see p. 7, [0139-0143].

It would have been obvious to have formed the gas barrier layer of the gas barrier laminate of Seki using the method described in Iwaya to arrive at the claimed invention, as Iwaya teaches that the ion implantation treatment results in a gas barrier layer with a better gas barrier capability, see p. 7, [0142].


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07 January 2022 regarding the 35 U.S.C. § 103 rejection of claims 1-3 and 5-7 of record over Seki (WO 2016/152558 A1 or U.S. Pub. 2018/0022881) in view of Hoshi (U.S. Pub. 2011/0274933) or over Seki, Hoshi, and JP 2015/157803A have been considered but are moot due to the new grounds of rejection.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Su (U.S. Pub. 2005/0100677) teaches relase liners with a peel force measured at a rate of 10 m/min, however the peel forces shown in Table 1 are 35.5 cN/25mm (0.71 N/50mm) which exceeds the peel force rate of layer ∝.  Also, this peel force is measured at 90° rather than 180°.

Conclusion
All claims are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1759